internal_revenue_service number release date cc ita b1 uilc date internal_revenue_service national_office field_service_advice memorandum for district_counsel attn from heather c maloy associate chief_counsel income_tax accounting and v commissioner subject this field_service_advice responds to your memorandum field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend year a w b b1 b2 d e f g h the law firm y z property x company i property y dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure amount l amount m amount n amount o amount p amount q amount r date i date ii date iii date iv issues date v date vi date vii date viii date ix date x date xi date xii date xiii date xiv date xv month a month b whether petitioners are entitled to nonrecognition of gain under sec_1031 in year on the exchange of a’s interest in property x for property y whether a's transfer of property to his children satisfies the requirements for related_person transfers under sec_1031 conclusions petitioners are not entitled to nonrecognition of gain on the exchange of a’s interest in property x for an interest in property y in year under sec_1031 the transaction between a and his children is not a related_person exchange within sec_1031 facts the following facts are based on your memorandum and the documentation you provided a and w referred to collectively as petitioners filed joint tax returns for year the tax_year at issue although petitioners filed joint returns for year only a engaged in the exchange transaction a owned property x a wished to sell property x to his children d e f and g referred to collectively as children an exchange_agreement was drawn up among a the children and b which was referred to as an escrow agent the agreement was unsigned and undated the exchange_agreement indicated that a and the children entered into a purchase agreement relating to the purchase of property x this property was not identified in the exchange_agreement rather the exchange_agreement referenced an exhibit a for a description of property x neither the purchase agreement nor the exhibit a were provided by petitioners the exchange_agreement provided that the parties intended a like-kind_exchange between a’s relinquished_property and real_property to be identified by him as replacement_property the parties agreed that the replacement_property must be acquired no later than days after the transfer of the relinquished_property the replacement_property could be acquired by the children at a’s request on the transfer date which was specified in the purchase agreement a would deliver the children a deed to the relinquished_property and the children would pay the sales proceeds to b which would hold the monies in an interest-bearing escrow account the agreement prohibited a from receiving any part of the sale proceeds either days after the transfer of the relinquished_property or before the closing date of the replacement_property provided that the children present an executed sales contract in a form satisfactory to a setting forth the terms for acquiring the replacement_property on date ii a sold four tracts of property x to his children for amount m a deeded the property directly to his children on the same day the children executed a promissory note of amount m which designated a as the lender and b as the escrow agent the note provided that interest would be charged at the applicable_federal_rate commencing on date xii and that the principal balance would be due on demand it is not clear what person or entity held the promissory note on date xv revenue_agent b2 interviewed b1 formerly a senior commercial lender for b with whom a dealt regarding this transaction b1 did not recall ever having received a promissory note the children did not own property with which to complete the exchange accordingly a sought replacement_property a wrote a letter to b1 on date v informing him that he had located replacement_property owned by h the letter stated as follows as escrow agent i would like to identify property for the exchange i am exchanging property x at a cost of amount m on date ii for property y which costs amount n the letter contained a’s name in typeface and was signed z on or about date vii a and h entered into a contract of sale on date viii the children wrote checks for their portions of the amount m purchase_price the checks were made payable to the law firm and the memo portion of three of the childrens’ checks indicated a escrow it is not clear who retained the law firm you believe that from the evidence you have obtained thus far a retained the law firm and paid all legal fees on date ix h directly deeded the replacement_property to a the closing statement lists the total amount due from a as amount o which included a reduction in the amount n purchase_price by the credit from transfer of amount m a’s check in amount o was made payable to the law firm the children sold small portions of property x to unrelated third parties in six separate sales between date iv and date xiii the first sale occurred on date iv and consisted of approximately six acres a through his company i entered into a sales contract on date i with an unrelated third party for a portion of property x on date ii a transferred the entire property x to his children pursuant to the exchange_agreement the children subsequently sold a portion of property x to the same third party on date iv for amount l in addition to this sale the children sold five other portions of the property to this and other unrelated third parties from date x through date xiii the total sales proceeds over the two year period were amount p petitioners filed a form_8824 with their year return which asserted that the amount q of gain they received from the exchange was deferred by virtue of sec_1031 the service issued a notice_of_deficiency for tax_year on date xi which asserted that the gain from the sale of taxpayers’ real_property did not qualify for nonrecognition and increased taxpayers’ taxable_income by amount q a and his spouse filed a petition with the tax_court on date xiv in which they asserted that a entered into an exchange_agreement with b which petitioners identified as a qualified_intermediary and the children to effect a sec_1031 exchange petitioners asserted that the commissioner erred in increasing their taxable_income since the exchange satisfied the requirements of sec_1031 law and analysis issue whether petitioners are entitled to nonrecognition of gain under sec_1031 in year on the exchange of a’s interest in property x for property y sec_1031 provides that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment sec_1031 allows taxpayers to engage in a deferred rather than a simultaneous exchange sec_1_1031_k_-1 provides that a deferred_exchange is an exchange in which pursuant to an agreement the taxpayer transfers property held for productive use in a trade_or_business or for investment the relinquished_property and subsequently receives property to be held either for productive use in a trade_or_business or for investment the replacement_property petitioners are not entitled to nonrecognition of gain under sec_1031 the transaction does not comply with several requirements of sec_1031 and the regulations thereunder for the following reasons first b does not satisfy the regulations' definition of a qualified_intermediary second a failed to unambiguously identify replacement_property third a was in constructive receipt of the proceeds from the transfer of property x prior to his receipt of property y and fourth the terms of the exchange_agreement violate the anti-constructive receipt rules each ground of noncompliance with the code and regulations is explained below constructive receipt of proceeds of relinquished_property sec_1_1031_k_-1 provides in part that in the case of a transfer of relinquished_property in a deferred_exchange gain_or_loss may be recognized if the taxpayer actually or constructively receives money or other_property before the taxpayer actually receives like-kind replacement_property if the taxpayer actually or constructively receives money or other_property in the full amount of the consideration for the relinquished_property before the taxpayer actually receives like-kind replacement_property the transaction will constitute a sale and not a deferred_exchange even though the taxpayer may ultimately receive like-kind replacement_property sec_1_1031_k_-1 sets forth standards defining actual and constructive receipt a taxpayer is in actual receipt of money or property at the time the taxpayer actually receives the money or property or receives the economic benefit of the money or property a taxpayer is in constructive receipt of money or property at the time the money or property is credited to the taxpayer’s account set apart for the taxpayer or otherwise made available so that the taxpayer may draw upon it at any time or so that the taxpayer can draw upon it if notice of intention to draw is given actual or constructive receipt of money or property by an agent of the taxpayer is actual or constructive receipt by the taxpayer a sold the relinquished_property to his children for amount m on date ii on date viii each of the children wrote a check for his or her one quarter portion of the amount m purchase_price the checks were made payable to the law firm and the memo portion of the checks written by the children indicated a escrow b1 stated in his interview that he did not recall ever receiving any funds or note from the sale of property x if the law firm was retained by a as you believe and the law firm rather than b held the proceeds from date viii then a was in constructive receipt of the sale proceeds since the law firm as a’s agent held the proceeds prior to a's receipt of property y the only evidence in the documentation provided that b held the sales proceeds from property x is a’s representation to his son and a representation in petitioners’ complaint the letter apparently addressed to a’s son e and signed by y whom you indicated was probably a stated that a’s escrow agent is holding the amount m from the date ii closing of property x a did not identify the escrow agent in the letter exchange_agreement violates the anti-constructive receipt rules the terms of the exchange_agreement violate the anti-constructive receipt rules of sec_1_1031_k_-1 this section provides that to avoid a determination that the taxpayer is in actual or constructive receipt of money or other_property an agreement must limit a taxpayer's rights to receive pledge borrow or otherwise obtain the benefits of money or other_property before the end of the exchange_period except as provided in g ii or iii under the exception provided in section g ii the agreement may state that if the taxpayer has not identified replacement_property by the end of the identification period the taxpayer may have rights to receive pledge borrow or otherwise obtain the benefits of money or other_property at any time after the end of the identification period under the g iii exception the agreement may provide that if the taxpayer has identified replacement_property the taxpayer may have rights to receive pledge borrow or otherwise obtain the benefits of money or other_property upon or after either the receipt by the taxpayer of all of the replacement_property to which the taxpayer is entitled under the exchange_agreement or the occurrence after the end of the identification period of a material and substantial contingency that relates to the deferred_exchange is provided for in writing and is beyond the control of the taxpayer and of any disqualified_person as defined in paragraph k of this section other than the person obligated to transfer the replacement_property to the taxpayer as stated above the agreement prohibited taxpayer from receiving any part of the sale proceeds either before the sale of the replacement_property or days after the transfer of the relinquished_property clause of the agreement specifically provides escrow agent shall hold said net_proceeds of sale of the relinquished_property in an interest bearing account or in such other form of investment as it may deem reasonable until a days after the transfer date of the relinquished_property or b the date or dates of closing of the acquisition of exchange property replacement_property provided that buyers the children present to seller a prior to days after the transfer date properly executed sales contract s in a form satisfactory to seller setting forth the terms for the acquisition of exchange property if one or more sales contracts are not presented and accepted by seller in writing such acceptance to be in seller’s absolute discretion by days after the transfer date with notice to escrow agent the escrow agent shall at the close of business on the 45th day after the transfer date distribute all funds proceeds of the closing and interest on income thereon in the escrow to the seller if one or more sales contracts acceptable to seller are presented on or prior to days after the transfer date escrow agent shall continue to hold funds until the closing of the acquisition of exchange property and thereupon to distribute such funds as directed by seller or in the event such acquisition does not close as contemplated in such sales contract to distribute such funds to seller sec_1_1031_k_-1 extends the anti-constructive receipt rules throughout the 180-day exchange_period under sec_1_1031_k_-1 the agreement may state that if the taxpayer has not identified replacement_property by the end of the day identification period the taxpayer may have the right to receive the proceeds in escrow the present agreement on the other hand permits a distribution of the proceeds if the seller has not accepted the sales contract s presented to him by days after the transfer date the terms of this provision do not limit a’s rights to receive pledge borrow or otherwise obtain the benefits of money or other_property before the end of the exchange_period if a sales contract is presented to the seller but the seller rejects it after the 45-day period then the agreement may be interpreted to allow the seller to obtain the escrow funds prior to his receipt the replacement_property this provision violates the identification provisions of sec_1031 which require that replacement_property must be identified within days of the transfer date of the relinquished_property there is no requirement in sec_1031 that a contract must be accepted by a taxpayer in order for a valid identification to occur since the agreement can be interpreted to mean that no valid identification occurs if the sales contract is presented to the seller within the 45-day period but rejected after the day period it violates both sec_1031 and the anti-constructive receipt rules of sec_1031 k -1 g b is not a qualified_intermediary sec_1_1031_k_-1 provides that a qualified_intermediary is a person who is not the taxpayer or a disqualified_person and who enters into a written_agreement with the taxpayer and as required by the agreement acquires the relinquished_property from the taxpayer transfers the relinquished_property acquires the replacement_property and transfers the replacement_property to the taxpayer sec_1_1031_k_-1 provides a an intermediary is treated as acquiring and transferring property if the intermediary acquires and transfers legal_title to that property b an intermediary is treated as acquiring and transferring the relinquished_property if the intermediary enters into an agreement with a person other than the taxpayer for the transfer of the relinquished_property to that person and pursuant to that agreement the relinquished_property is transferred to that person and c an intermediary is treated as acquiring and transferring replacement_property if the intermediary enters into an agreement with the owner of the replacement_property for the transfer of that property and pursuant to that agreement the replacement_property is transferred to the taxpayer an intermediary is treated as entering into an agreement if the rights of a party to the agreement are assigned to the intermediary and all parties to that agreement are notified in writing of the assignment on or before the date of the relevant transfer of property sec_1_1031_k_-1 b does not satisfy the requirements for a qualified_intermediary since it failed to participate in any way in the transfer of property y the replacement_property h directly deeded property y to a b did not acquire legal_title to property y and transfer it to a pursuant to sec_1_1031_k_-1 b did not enter into an agreement with h for the sale of property y and thus did not fulfill sec_1 k - g iv c neither a nor h assigned their rights in the purchase agreement for property y to b pursuant to sec_1 1031k-1 g v b is not treated as acquiring or transferring property y to a and is therefore not a qualified_intermediary consequently a did not exchange property x for property y the transaction instead constituted a sale and purchase a sold property x to his children and purchased property y from h invalid identification of replacement_property sec_1031 provides that for purposes of this subsection any property received by the taxpayer shall be treated as property which is not like-kind_property if such property is not identified as property to be received in the exchange on or before days after the transfer date for the relinquished_property the identification period or such property is received after the earlier of either i days after the date on which the taxpayer transfers the property relinquished in the exchange or ii the due_date determined with regard to extension for the transferor’s tax_return for the taxable_year in which the transfer of the relinquished_property occurs the exchange_period when an exchange transaction is deferred even if the taxpayer trades property for other_property of the same asset or product_class the exchanged properties will not be of like-kind if the replacement_property is not timely identified or received sec_1_1031_k_-1 sec_1_1031_k_-1 provides that replacement_property is identified only if it is unambiguously described in the written document or agreement real_property generally is unambiguously described if it is described by a legal description street address or distinguishable name a wrote a letter to b1 on date v which identified the replacement_property as follows as escrow agent i would like to identify property for the exchange i am exchanging property x at a cost of amount m on date ii for property y which costs amount n this identification does not satisfy the requirements for a valid identification as it is too ambiguous and leaves a with too many potential choices of replacement_property the identification in example of sec_1 k - c is similar to the present identification the example provides that b identifies the replacement_property as unimproved land located in hood county with a fair_market_value not to exceed dollar_figure the example concludes that the replacement_property was not unambiguously identified even if a taxpayer does not unambiguously describe the replacement_property a taxpayer's identification may still be valid if replacement_property is received by the taxpayer before the end of the day identification period set forth in sec_1031 see sec_1_1031_k_-1 sec_1031 provides that the identification period runs for days after the date on which taxpayer transfers the property relinquished in the exchange in the present case a did not actually receive the replacement_property within the day identification period the identification period ran from date iii through date vi a received the replacement_property on date ix because the identification was invalid the replacement_property fails to qualify as like- kind property the exchange fails to qualify for sec_1031 treatment since no replacement_property was identified before the end of the identification period issue whether a’s transfer of property to his children satisfies the related_person requirements under sec_1031 sec_1031 contains special rules for exchanges between related_persons a related_person is defined under sec_1031 as any person bearing a relationship to the taxpayer described in sec_267 or sec_707 sec_267 and c include as related_taxpayers family members including lineal_descendants sec_1031 provides that if a a taxpayer exchanges property with a related_person b there is nonrecognition_of_gain_or_loss to the taxpayer under this section with respect to the exchange of such property determined without regard to this subsection and c within years of the date of the last transfer which was part of such exchange either the taxpayer or the related_person disposes of property received in the exchange then there shall be no nonrecognition_of_gain_or_loss to the taxpayer with respect to such exchange unless one of the exceptions stated in sec_1031 applies a and his children clearly fall within the definition of related_person for purposes of sec_1031 nevertheless sec_1031 is not applicable to the facts here the transaction does not qualify as an exchange between related_persons because it fails to satisfy sec_1031 and b a did not exchange property with his children but rather sold property x to them for the reasons stated in issue the transaction does not qualify for nonrecognition of gain under sec_1031 regarding sec_1031 the childrens’ sale of six parcels of property x from date iv through date xiii violates the year prohibition on the transfer of property received in the exchange even though only a small portion of the property was sold within this period the childrens’ sales occurred prior to and within years of date ix the date of the last transfer in the exchange sec_1031 provides three exceptions to the prohibition on nonrecognition of gain for transfers occurring within the year period as provided in sec_1031 the only exception relating to the facts of this case is provided in sec_1031 this section provides that sec_1031 does not apply to any disposition with respect to which it is established to the satisfaction of the secretary that neither the exchange nor the disposition had as one of its principal purposes the avoidance of federal_income_tax the non-tax avoidance exception applies to transactions that do not involve the shifting of basis between properties h_r conf_rep no pincite the purpose of the exception is to prevent related parties from shifting basis from a low basis asset to a high basis asset in anticipation of the sale of the low basis asset to reduce gain recognition on the disposition of the low basis asset staff of house budget comm h_r rep no 101st cong 1st sess pincite senate finance comm explanation of provisions approved by the committee on october s rep pincite as further stated in the house and senate committee reports if a related_party exchange is followed shortly thereafter by a disposition of the property the related parties have cashed out of the investment and the original exchange should not be accorded nonrecognition treatment id the report concluded that taxpayers must hold the property exchanged and property received for a significant period of time to evidence a continuity of investment id petitioners have argued that their transaction falls within the anti-tax avoidance exception of sec_1031 petitioners however cannot avail themselves of this argument since this exception only applies to related_person exchanges for which there is nonrecognition_of_gain_or_loss to the taxpayer even if we assume that a exchanged property with his children and that the present transaction qualifies for nonrecognition of gain the transaction does not qualify for the anti-tax avoidance exception the following facts demonstrate that basis shifting occurred a transferred his low basis property x in which he had a basis of amount r at the time of the transfer to his children he then acquired high basis property from h and paid the proceeds from the sale of property x plus an additional_amount to h the children subsequently sold portions of property x between date iv and date xiii with sales proceeds totaling amount p a wished to avoid recognizing a considerable amount of gain on the sale of property x and to accomplish this he transferred property x to his children as noted above a entered into a contract of sale for a portion of his interest in property x to a third party in month a of year but then decided to transfer his entire_interest to his children in month b of year to avoid recognizing the gain in month b of year the children sold the interest to the same third party case development hazards and other considerations for the foregoing reasons the commissioner’s finding that the transaction does not qualify for nonrecognition of gain should be sustained please call if you have any further questions sincerely heather c maloy associate chief_counsel income_tax accounting by clifford m harbourt senior technician reviewer income_tax and accounting branch
